CREDIT AGREEMENT

 

BETWEEN

 

NEWCOR, INC.

 

AND ITS SUBSIDIARIES

 

AND

 

NATIONAL CITY BANK OF MICHIGAN/ILLINOIS,

Individually and as Agent for NATIONAL CITY BANK

 

Dated as of February 20, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   1

1.1

  Definitions    1

1.2

  Other Definitional Provisions    14

1.3

  Accounting Terms and Determinations    14

SECTION 2. COMMITMENTS

   14

2.1

  Revolving Credit Loan    14    

(a)    Revolving Credit Loan Commitment

   14    

(b)    Borrowing Procedure

   14    

(c)    Revolving Credit Loan Note

   15    

(d)    Unused Revolving Credit Loan Fee

   15

2.2

  Letter of Credit Commitment    15    

(a)    Issuance

   15    

(b)    Fees

   16    

(c)    Reimbursement

   16    

(d)    Repayment with Revolving Advances

   16    

(e)    Modification

   16    

(f)     Uniform Customs and Practices

   16

2.3

  Foreign Exchange    16    

(a)    Approved Foreign Exchange Limits

   16    

(b)    Practices and Procedures

   17    

(c)    Settlement Payments; Satisfaction of Foreign Exchange Obligations

   17

2.4

  Security    17

2.5

  Guaranty    17

2.6

  Negative Pledge; Right of First Refusal    17    

(a)    Negative Pledge

   17    

(b)    Right of First Refusal

   17    

(c)    Intercreditor Agreement

   18

SECTION 3. OTHER PROVISIONS RELATING TO CREDIT FACILITIES

   18

3.1

  Default Rate    18

3.2

  Reductions in Commitments and Prepayments    18    

(a)    Mandatory Prepayment on Revolving Loans

   18    

(b)    Voluntary Prepayments

   18

3.3

  Taxes    18

3.4

  Place and Manner of Payments    19

SECTION 4. CONDITIONS

   19

4.1

  Conditions to Closing Date    19    

(a)    Execution of Credit Documents

   19    

(b)    Insurance

   19    

(c)    Financial Information

   19    

(d)    Corporate Documents

   19    

(e)    Officer’s Certificate

   20    

(f)     Legal Opinions of Counsel

   20    

(g)    Subsection 4.2 Conditions

   20

 

i



--------------------------------------------------------------------------------

    

(h)    Fees and Expenses

   20     

(i)     Collateral Access Agreements

   20     

(j)     Commitment Fees

   20     

(k)    Additional Matters

   20

4.2

   Conditions to All Extensions of Credit    20     

(a)    Representations and Warranties

   20     

(b)    No Default or Event of Default

   21     

(c)    Additional Conditions to Revolving Credit Loans

   21     

(d)    Additional Conditions to Letters of Credit

   21

SECTION 5. REPRESENTATIONS AND WARRANTIES

   21

5.1

   Financial Statements    21

5.2

   Ownership and Condition of Properties; Liens and Encumbrances    21

5.3

   Corporate Existence; Compliance with Law    22

5.4

   Corporate Power; Authorization; Enforceable Obligations    22

5.5

   No Legal Bar; No Default    22

5.6

   No Material Litigation    22

5.7

   Investment Company Act    22

5.8

   Federal Regulations    22

5.9

   ERISA    23

5.10

   Environmental Matters    23

5.11

   Use of Proceeds    24

5.12

   Subsidiaries    24

5.13

   Taxes    24

5.14

   Solvency    24

5.15

   Accuracy of Information    24

5.16

   Integrated Operations    24

5.17

   Restructuring    25

SECTION 6. AFFIRMATIVE COVENANTS

   25

6.1

   Financial Reports    25     

(a)    Annual Requirements

   25     

(b)    Quarterly Requirements

   26

6.2

   Payment of Obligations    26

6.3

   Conduct of Business and Maintenance of Existence    26

6.4

   Maintenance of Property; Insurance    27

6.5

   Inspection of Property; Books and Records; Discussions    27

6.6

   Notices    27

6.7

   Environmental Laws    27

6.8

   Financial Covenant - Minimum Consolidated Net Worth    28

6.9

   Additional Guarantors    28

6.10

   Bank Accounts    29

SECTION 7. NEGATIVE COVENANTS

   29

7.1

   Indebtedness    29

7.2

   Liens    29

7.3

   Nature of Business    30

7.4

   Consolidation, Merger Sale or Purchase of Assets, Etc.    30

7.5

   Advances, Investments and Loans    30

7.6

   Guaranty Obligations    30

7.7

   Transactions with Affiliates    30

 

ii



--------------------------------------------------------------------------------

7.8

   Ownership of Subsidiaries    31

7.9

   Fiscal Year    31

7.10

   Dividends and Redemptions    31

7.11

   Newcor Foreign Sales    31

7.12

   Capital Expenditures    31

SECTION 8. EVENTS OF DEFAULT; ACCELERATION; ETC

   31

8.1

   Events of Default    31

8.2

   Termination of Commitments    33

8.3

   Remedies    33

8.4

   Distribution of Collateral Proceeds    34

SECTION 9. MISCELLANEOUS

   34

9.1

   Amendments, Waivers and Release of Collateral    34

9.2

   Notices    35

9.3

   No Waiver; Cumulative Remedies    35

9.4

   Survival of Representations and Warranties    35

9.5

   Payment of Expenses and Taxes    35

9.6

   Successors and Assigns; Participations    36

9.7

   Set-off    36

9.8

   Confidentiality    37

9.9

   Table of Contents and Section Headings    37

9.10

   Counterparts    37

9.11

   Severability    37

9.12

   Integration    37

9.13

   Governing Law    37

9.14

   Consent to Jurisdiction and Venue    37

9.15

   Acknowledgments    38

9.16

   Waivers of Jury Trial    38

9.17

   Limitation of Liability    38

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Form of Revolving Credit Loan LIBOR Note

   A

Form of Letter of Credit Advance Request

   B

Form of Joinder Agreement

   C

Form of Officer’s Certificate

   D

Form of Quarterly Covenant Compliance Certificate

   E

 

LIST OF SCHEDULES

 

Permitted Investments

   l.l(b)

Liens

   7.1(b)

Condition of Properties - Exceptions

   5.2

Material Litigation

   5.6

Environmental Matters

   5.10

List of Subsidiaries

   5.12

Permitted Transactions with Related Parties

   7.7

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of February 20, 2004 (the “Credit Agreement”),
is by and among NEWCOR, INC., a Delaware corporation (“Borrower”), the other
parties identified on the signature pages hereto as Guarantors and such other
parties as may from time to time become a party hereto (“Guarantors”), and
NATIONAL CITY BANK OF MICHIGAN/ILLINOIS, a national banking association,
Individually and as agent for NATIONAL CITY BANK, a national banking association
(“Lender”).

 

W I T N E S S E T H :

 

WHEREAS, Borrower and Guarantors have requested that Lender provide certain
credit facilities for the purposes hereinafter set forth; and

 

WHEREAS, Lender has agreed to make the requested credit facilities available to
Borrower on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.

DEFINITIONS

 

1.1 Definitions. As used in this Credit Agreement, the following terms shall
have the meanings specified below unless the context otherwise requires:

 

“Accounts” As defined in the Uniform Commercial Code.

 

“Additional Guarantor” means each Person that becomes a Guarantor after the
Closing Date by execution of a Joinder Agreement in accordance with Section 6.9.

 

“Advance” As defined in the Revolving Credit Loan Note.

 

“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding ten
percent (10%) or more of the equity interest in such Person. For purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Applicable Interest Addition” As defined in the Note.

 

“Borrower” means Newcor, Inc., a Delaware corporation, the owner of one hundred
percent (100%) of all outstanding stock of each of the Subsidiaries.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Wisconsin, Illinois or Michigan are closed.

 



--------------------------------------------------------------------------------

“Capital Expenditures” means all expenditures which in accordance with GAAP
would be classified as capital expenditures, including, without limitation,
Capital Lease Obligations.

 

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

 

“Capital Lease Obligation” means, as of any Test Date, the obligations under a
Capital Lease as of such Test Date determined in accordance with GAAP.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) U.S. dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-l
or the equivalent thereof or from Moody’s is at least P-l or the equivalent
thereof (any such bank being an “Approved Lender”), in each case with maturities
of not more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Lender (or by the parent
company thereof) or any variable or fixed rate notes issued by, or guaranteed
by, any domestic corporation rated A-l (or the equivalent thereof) or better by
S&P or P-l (or the equivalent thereof) or better by Moody’s and maturing within
six months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including Lender) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which Borrower shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (e) obligations of any State of the
United States or any political subdivision thereof, the interest with respect to
which is exempt from federal income taxation under Section 103 of the Code,
having a long term rating of at least Aa-3 or AA- by Moody’s or S&P,
respectively, (f) investments in municipal auction preferred stock (i) rated AAA
or the equivalent thereof) or better by S&P or Aaa (or the equivalent thereof)
or better by Moody’s and (ii) with dividends that reset at least once every 365
days and (g) investments, classified in accordance with GAAP as current assets,
in money market investment programs registered under the Investment Company Act
of 1940, as amended, which are administered by reputable financial institutions
having capital of at least $100,000,000 and the portfolios of which are limited
to investments of the character described in the foregoing subdivisions (a)
through (f).

 

“Change of Control” means (x) the failure of EXX, Inc. and its Affiliates to own
in the aggregate fifty-one percent (51%) of the voting power of the total
outstanding voting stock of Borrower or (y) a Change of Control as defined in
the Senior Notes Indenture.

 

“Closing Date” means the date on which all of the conditions set forth in
Section 4.1 have been satisfied.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” As defined in Section 2.4.

 

“Collateral Access Agreement” means an agreement in writing, in form and
substance reasonably satisfactory to Lender from any lessor of premises to any
Operating Credit Party, or any other person to whom any Collateral is consigned
or who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is

 

2



--------------------------------------------------------------------------------

located, pursuant to which such lessor, consignee or other person, inter alia,
acknowledges the first priority secured interest of Lender in such Collateral,
agrees to waive any and all claims such lessor, consignee or other person may,
at any time, have against such Collateral, whether for processing, storage or
otherwise, and agrees to permit Lender access to, and the right to remain on,
the premises of such lessor, consignee or other person so as to exercise
Lender’s rights and remedies and otherwise deal with such Collateral and, in the
case of any consignee or other person who at any time has custody, control or
possession of any Collateral, acknowledges that it holds and will hold
possession of the Collateral for the benefit of Lender and agrees to follow all
instructions of Lender with respect thereto.

 

“Commitment(s)” means the Revolving Credit Loan Commitment and the Letter of
Credit Commitment, individually or collectively, as appropriate.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes Borrower and which is treated as a
single employer under Section 414 of the Code.

 

“Consolidated EBITDA” means, for each Test Period, the aggregate of (i) the sum
of Consolidated Net Income plus (x) Consolidated Interest Expense and (y) all
provisions for Income Taxes, depreciation and amortization for the Consolidated
Group on a consolidated basis, for such Test Period, determined in each case in
accordance with GAAP applied on a consistent basis.

 

“Consolidated Group” means Borrower and the Consolidated Subsidiaries.

 

“Consolidated Interest Expense” means, for each Test Period, all interest
expense and the interest component under Capital Leases for Borrower and its
Subsidiaries on a consolidated basis, for such Test Period, determined in
accordance with GAAP applied on a consistent basis.

 

“Consolidated Leverage Ratio” means, for each Test Date, the ratio of (i)
Consolidated Senior Debt as of such Test Date to (ii) Consolidated EBITDA for
the Test Period ending on such Test Date.

 

“Consolidated Net Income” means, for each Test Period, the net income of the
Consolidated Group on a consolidated basis for such Test Period determined in
accordance with GAAP applied on a consistent basis.

 

“Consolidated Senior Debt” means, for each Test Date, Senior Debt of the
Consolidated Group on a consolidated basis as of such Test Date in accordance
with GAAP applied on a consistent basis.

 

“Consolidated Subsidiaries” means, at any time, all Subsidiaries whose financial
statements are consolidated with those of Borrower in accordance with GAAP.

 

“Consolidated Net Worth” means, for each Test Date, Consolidated Total Assets as
of such Test Date, less the sum of the following as of such Test Date:

 

(i) any write-up in the book value of any such assets resulting from a
revaluation thereof subsequent to the Closing Date,

 

(ii) Consolidated Total Liabilities, and

 

(iii) all Indebtedness owing to EXX, Inc. or any of its Affiliates.

 

3



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, for each Test Date, all Assets of the
Consolidated Group on a consolidated basis as of such Test Date as determined in
accordance with GAAP applied on a consistent basis.

 

“Consolidated Total Liabilities” means, for each Test Date, all Liabilities of
the Consolidated Group on a consolidated basis as of such Test Date determined
in accordance with GAAP applied on a consistent basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Controlled Subsidiaries” means Subsidiaries with respect to which Borrower has,
directly or indirectly through a Subsidiary, voting control for all purposes.

 

“Credit Documents” means this Credit Agreement, the Note, the Master Guaranty,
any Joinder Agreement, the Security Documents, any LOC Documents and all other
related agreements and documents issued or delivered hereunder or thereunder or
pursuant hereto or thereto.

 

“Credit Party” means, individually, Borrower, each Guarantor and any Additional
Guarantor.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority (or other Requirement of Law
including common law) regulating, relating to or imposing liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time be in effect during the term of this Credit Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“Event of Default” As defined in Section 8.1.

 

“Effective Date” means the date as of which all parties hereto have executed
this Credit Agreement.

 

“Existing Letter of Credit” means the outstanding Irrevocable Standby Letter of
Credit No. SLC 008660 issued by Lender for the account of Borrower of the Bureau
of Workers’ Disability Compensation as beneficiary in the aggregate face amount
of $700,000.00.

 

“Existing Reimbursement Obligations” means the reimbursement obligations of
Borrower to Lender under that certain Reimbursement Agreement dated as of
February 21, 2003, relating to the Existing Letter of Credit.

 

“Extension of Credit” means the extension by Lender of any Loans, Letters of
Credit or other extensions of credit to or on behalf of the Borrower and/or the
Guarantors under this Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Fee” means any fee payable to Lender pursuant to this Agreement.

 

“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.

 

“Foreign Exchange Obligations” means all amounts owed by Borrower and any
Guarantor to Lender arising from any Foreign Exchange Transactions.

 

“Foreign Exchange Transaction” means any spot or forward contract for purchase
or sale of any foreign currency placed by Borrower for itself or any Guarantor
with the International Division of Lender.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America applied on a consistent basis.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantor” means each Guarantor executing this Agreement and each Additional
Guarantor which has executed a Joinder Agreement, together with their successors
and permitted assigns.

 

“Guaranty” means a Master Guaranty, in the form acceptable to Lender, dated as
of the Closing Date, executed and delivered by all of the Guarantors in
accordance with the provisions of Section 2.6.

 

“Guaranty Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counter indemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guaranty Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guaranty Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Borrower in good faith.

 

“Income Taxes” means federal, state, local and any other taxes based on income.

 

5



--------------------------------------------------------------------------------

“Indebtedness” means, of any Person at any date, (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services other than trade liabilities incurred in the ordinary course of
business and not restructured thereafter for credit reasons, (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all Capital Lease Obligations of such Person, (d) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (e) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, (f) all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (g) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (h) all Guaranty Obligations of
such Person, (i) all obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements, commodity purchase
or option agreements or other interest or exchange rate or commodity price
hedging agreements, (j) the maximum amount of all letters of credit issued or
bankers’ acceptances created for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent not theretofore
reimbursed, (k) all preferred stock issued by such Person and required by the
terms thereto to be redeemed, or for which mandatory sinking fund payments are
due, by a fixed date, (l) all other obligations which would be shown as a
liability on the balance sheet of such Person, and (m) the outstanding balance
of the purchase price of uncollected accounts receivable of such Person subject
at such time to a sale of receivables or other similar transaction, regardless
of whether such transaction is effected without recourse to such Person or in a
manner which would not be reflected on the balance sheet of such Person in
accordance with GAAP; but specifically excluding from the foregoing (x) trade
payables, (y) obligations for advances by customers for the purchase of goods or
services from any of Borrower and its Subsidiaries, and (z) other obligations,
expenses and reserves (whether classified as long-term or short-term) arising or
incurred in the ordinary course of business. For purposes hereof, Indebtedness
shall include Indebtedness of any partnership in which such Person is a general
partner (except for any such Indebtedness with respect to which the holder is
limited to the assets of such partnership or joint venture).

 

“Indemnified Liabilities” As defined in Section 9.5.

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.

 

“Insolvent” means pertaining to a condition of Insolvency.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit C, executed and delivered by an Additional Guarantor in accordance with
the provisions of Section 6.9.

 

“Lender” means National City Bank of Michigan/Illinois, a national banking
association, together with its successors and assigns.

 

“Lender’s Expenses” means all reasonable costs and expenses, including
attorneys’ fees, incurred by Lender in connection with the enforcement of the
Loan Documents and/or collection of any of the Indebtedness, whether or not
litigation is commenced.

 

“Letter of Credit” means any standby letter of credit issued for the account of
a Credit Party by Lender pursuant to Section 2.2.

 

“Letter of Credit Commitment” As defined in Section 2.2(a).

 

6



--------------------------------------------------------------------------------

“Liabilities” means liabilities as determined in accordance with GAAP.

 

“Lien” means any mortgage, pledge, hypothecation, assignment for security
purposes, security interest, encumbrance, lien (statutory or otherwise) or
charge of any kind including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the Uniform Commercial Code as adopted and in
effect in the relevant jurisdiction (or other similar recording or notice
statute, and any lease in the nature thereof), except a filing for precautionary
purposes made with respect to a true lease or other true bailment.

 

“Loan Commitment” means the Revolving Credit Loan Commitment.

 

“Loan” means the Revolving Credit Loan.

 

“LOC Committed Amount” As defined in Section 2.2(a).

 

“LOC Documents” means with respect to any Letter of Credit, such Letter of
Credit, any documents delivered in connection therewith, any application
therefor, and any agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Letter of Credit)
governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.

 

“LOC Drawing” As defined in Section 2.2(c).

 

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under all
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all payments made, or drafts accepted for subsequent payments to be
made, under Letters of Credit honored by Lender but not theretofore reimbursed;
and, does not mean or include Substitute Letters of Credit Nos. RCL 010086 and
RCL 010087, and any replacements or substitutes thereof, issued by Lender after
the date hereof.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Consolidated
Group taken as a whole, (b) the ability of any Credit Party to perform its
obligations, when such obligations are required to be performed, under this
Credit Agreement or any of the other Credit Documents or (c) the validity or
enforceability of this Credit Agreement, any of the Note or any of the other
Credit Documents or the rights or remedies of Lender hereunder or thereunder.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any traction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity” means the earlier to occur of (i) the Maturity Date, or (ii) the date
on which all of the Obligations become due, whether by acceleration or
otherwise.

 

“Maturity Date” means February 20, 2007.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

7



--------------------------------------------------------------------------------

“Negative Pledge Agreement” means an agreement not to encumber any asset not
subject to a lien or security interest in favor of Lender made by each Credit
Party, dated as of the Closing Date, in favor of Lender in form acceptable to
Lender.

 

“Net Proceeds” means the gross cash proceeds including cash by way of deferred
payment pursuant to a promissory note, receivable or otherwise, (but only as and
when received) received from the sale, lease, conveyance, disposition or other
transfer of assets, or from a Recovery Event or from the sale, issuance or
placement of equity securities, Indebtedness for borrowed money or Subordinated
Debt to or from a Person other than a Credit Party, net of (i) transaction costs
payable to third parties, (ii) the estimated taxes payable with respect to such
proceeds (including, without duplication, withholding taxes), (iii) Indebtedness
(other than Indebtedness of Lender pursuant to the Credit Documents) which is
secured by the assets which are the subject of such event to the extent such
Indebtedness is paid with a portion of the proceeds therefrom, and (iv) any and
all cash costs which may occur as a result of discontinuing operations,
shutdowns or otherwise resulting from, the disposition of such assets.

 

“New Financing” means proposed financing and/or other credit accommodations for
the Credit Parties which is additional to and/or in partial replacement of the
Loan which is not permitted under this Agreement.

 

“New Financing Lender” means the lender providing the New Financing.

 

“New Financing Terms” means all material terms and conditions of the New
Financing.

 

“Non-Excluded Taxes” As defined in Section 3.3.

 

“Non-Guarantor Subsidiaries” As defined in Section 6.9.

 

“Non-Operating Guarantors” means Corunna Realty Corp., Walkerton Realty Corp.,
Blackhawk Realty Corp., Clifford Realty Corp., Bay City Real Estate Corp. and
East Troy Realty Corp.

 

“Note” means the Revolving Credit Loan Note.

 

“Obligations” means and includes:

 

(i) All indebtedness and liabilities of whatsoever kind, nature and description
owed to Lender by Borrower, whether direct or indirect, absolute or contingent,
due or to become due or whether now existing or hereafter arising, and howsoever
evidenced or acquired, except any such indebtedness or liabilities acquired by
Lender from any third party, and whether joint or several, and including,
without limitation, the Revolving Credit Loan, the Reimbursement Obligations and
the Existing Reimbursement Obligations;

 

(ii) All future advances which Lender at any time may, but shall not be required
to, make for the protection or preservation of Lender’s rights and interests
arising hereunder, including, without limitation, advances for taxes, levies,
assessments, insurance, and reasonable attorneys’ fees;

 

(iii) Any and all obligations and liabilities of any kind, now existing or later
incurred, of Borrower to National City Bank, an affiliate of Lender, whether
absolute or contingent, whether now existing or hereafter created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) under [a] any agreement, device or
arrangement designed to protect Borrower from fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency exchange agreements, forward

 

8



--------------------------------------------------------------------------------

currency exchange agreements, interest rate caps, collars or floors, forward
rate currency or interest rate options, puts, warrants, swaps, swaptions, U.S.
Treasury locks and U.S. Treasury options, [b] any other interest rate hedging
transactions such as, but not limited to, managing the Borrower’s interest rate
risk associated with any pending or potential capital market transactions such
as fixed rate bond issues and [c] any and all cancellations, buybacks,
reversals, terminations or assignments of any of the foregoing.

 

(iv) All of Lender’s Expenses relating to this Credit Agreement.

 

“Operating Guarantors” means and includes Deco Engineering, Inc., Rochester
Gear, Inc. Plastronics Plus, Inc., Blackhawk Engineering, Inc., Machine Tool &
Gear, Inc., Boramco, Inc. and Newcor Foreign Sales, Inc.

 

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
and any successor thereto.

 

“Permitted Guaranty Obligations” means (i) the Master Guaranty and (ii) Guaranty
Obligations of any Credit Party relating to Indebtedness of any Credit Party
otherwise permitted under Section 7.1.

 

“Permitted Investments” means (i) cash and Cash Equivalents, (ii) receivables
owing to any Credit Party for trade credit, in each case if created, acquired or
made in the ordinary course of business, (iii) loans and advances in the
ordinary course of business to officers, directors, employees, Affiliates and
suppliers in an aggregate amount not to exceed $500,000 at any time outstanding,
(iv) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business, (v) investments, acquisitions or
transactions permitted under Section 7.4(b), (vi) with respect to any pension
trust maintained for the benefit of any present or former employees of any
Credit Party, such loans, advances and/or investments as the trustee or
administrator of the trust shall deem advisable pursuant to the terms of such
trust, (vii) investments after the date hereof in Controlled Subsidiaries of
Borrower up to a maximum aggregate outstanding amount of all such investments
not to exceed 40% of Consolidated Net Worth at any one time, (viii) investments
of a nature not contemplated by the foregoing clauses hereof that are
outstanding as of the Effective Date and set forth on Schedule 1.1 (b), and (ix)
additional loan advances and/or investments of a nature not contemplated by the
foregoing clauses hereof provided that such loans, advances and/or investments
made pursuant to this clause (ix) shall not exceed an aggregate amount of
$500,000 outstanding at any one time. As used herein, “investment” means all
investments, in cash or by delivery of property made, directly or indirectly in,
to or from any Person, whether by acquisition of shares of capital stock,
property, assets, indebtedness or other obligations or securities or by loan
advance, capital contribution or otherwise.

 

“Permitted Joint Venture” means a joint venture with an India national pursuant
to which one or more Credit Parties contribute machinery and equipment and cash
not to exceed $250,000 for a business operation to be located in India and
managed by such India national and with respect to which the Credit Parties have
provided to Lender such information as Lender shall reasonably request prior to
such contribution.

 

“Permitted Liens” means

 

  (i) Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of Lender;

 

9



--------------------------------------------------------------------------------

  (ii) Liens in favor of a Lender hereunder as the provider of interest rate
protection relating to the Loans hereunder, but only (A) to the extent such
Liens secure obligations under such interest rate protection agreements
permitted under Section 7.1, (B) to the extent such Liens are on the same
collateral as to which Lender also has a Lien, (C) if such provider and Lender
shall have agreed to share pari passu in the collateral subject to such Liens,
up to a maximum aggregate amount of 5% of the proceeds of such collateral for
such provider and all other providers hereunder, and thereafter all such
providers’ Liens shall be subordinate to the Liens in favor of Lender, and (D)
if such provider shall have agreed, pursuant to an agreement reasonably
satisfactory in form and substance to the provider, Borrower and Lender, to pay
to Lender, an amount equal to the amount of any payment made to such provider by
or on behalf of a Credit Party after a default by reason of the amendment,
conversion, buyout or termination of such interest rate protection agreements;

 

  (iii) purchase money Liens securing purchase money indebtedness (and
refinancings thereof) and Capital Lease Obligations, to the extent permitted
under Section 7.1(c);

 

  (iv) Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of Borrower or its Subsidiaries, as the case may be, in conformity with GAAP
(or, in the case of Subsidiaries with significant operations outside of the
United States of America, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of incorporation);

 

  (v) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

 

  (vi) pledges or deposits in connection with workers compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

 

  (vii) deposits to secure the performance of bids, trade contracts, (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

  (viii) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the property which secured the Lien so
extended, renewed or replaced (plus improvements on such property);

 

  (ix)

easements, rights of way, restrictions and other similar encumbrances incurred
in the ordinary course of business which, in the aggregate, are not material in
amount and which do not in any case materially detract from the value of the

 

10



--------------------------------------------------------------------------------

 

property subject thereto or materially interfere with the ordinary conduct of
the business of any Credit Party;

 

  (x) Liens in existence on the date hereof listed on Schedule 7.1(b), securing
Indebtedness permitted by Section 7.1(b), provided that no such Lien is spread
to cover any additional property (other than proceeds of the collateral
originally subject to such Lien in accordance with the instrument creating such
Lien) after the Closing Date and that the amount of Indebtedness secured thereby
is not increased;

 

  (xi) Liens on the property or assets of a corporation which becomes a
Subsidiary after the Closing Date securing Indebtedness permitted by Section
7.1(h), provided that no such Lien is spread to cover any additional property
(other than proceeds of the collateral originally subject to such Lien in
accordance with the instrument creating such Lien) after the Closing Date and
that the amount of Indebtedness secured thereby is not increased;

 

  (xii) Liens in the nature of licenses that arise in the ordinary course of
business and consistent with past practice;

 

  (xiii) Liens incurred in connection with Indebtedness permitted by Section
7.1, provided that no such Lien shall be spread to cover any additional property
after the Closing Date and the amount of Indebtedness secured thereby shall not
be increased;

 

  (xiv) leases and subleases otherwise permitted hereunder granted to others not
interfering in any material respect in the business of any Credit Party; and

 

  (xv) attachment or judgment Liens, where the attachment or judgment which gave
rise to such Liens does not constitute an Event of Default hereunder.

 

“Permitted Senior Notes Indenture Repurchases” means repurchases which in the
aggregate during the term of this Agreement do not exceed twenty-five percent
(25%) of the face value of the Senior Notes.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Plan” means at any particular time, any employee benefit plan which is covered
by Title IV of ERISA and in respect of which Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Prime Rate” As defined in the Note.

 

“Properties” As defined in subsection 5.10(a).

 

“Recovery Event” means the receipt by any Credit Party of any cash insurance
proceeds or condemnation award payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of their
respective property or assets.

 

11



--------------------------------------------------------------------------------

“Reimbursement Obligations” As defined in Section 2.2(c).

 

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty-day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. 2615.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.

 

“Reserves” means such amounts as Lender may from time to time establish and
revise in good faith as reductions from the amount otherwise available for
Revolving Advances.

 

“Restructuring Agreement” means the Restructuring Transactions Agreement dated
January 30, 2003, among Borrower, the Guarantors and former members of the
Consolidated Group.

 

“Revolving Advance Request” As defined in Section 2.1(b).

 

“Revolving Advances” means the Revolving Advances as set forth in Section
2.1(a).

 

“Revolving Credit Loan” As defined in Section 2.1(a).

 

“Revolving Credit Loan Committed Amount” As defined in Section 2.1 (a).

 

“Revolving Credit Loan Commitment” As defined in Section 2.1(a).

 

“Revolving Credit Loan Interest Rate” means the Contract Rate in effect from
time to time under the Revolving Credit Loan Note.

 

“Revolving Credit Loan Note” means the $6,000,000.00 Revolving Credit Loan
Demand LIBOR Note of Borrower in favor of Lender evidencing the Revolving Credit
Loan in the form of Exhibit A attached hereto.

 

“Revolving Credit Loan Obligations” means all indebtedness of Borrower to Lender
under the Revolving Credit Loan.

 

“Security Agreement” means that Security Agreement, in the form acceptable to
Lender, dated as of the Closing Date, executed by Borrower and all Guarantors,
in favor of Lender covering all of the personal property owned by Borrower and
all Guarantors.

 

“Security Documents” means the Security Agreement, the Negative Pledge
Agreement, the UCC Financing Statements and all other documents relating to any
collateral security for the Obligations.

 

“Senior Debt” means, for each Test Date, the aggregate of the Obligations, all
Capital Lease Obligations and the obligations under the Senior Notes as of such
Test Date.

 

“Senior Notes” means the notes referred to in the Senior Indenture.

 

12



--------------------------------------------------------------------------------

“Senior Notes Indenture” means that certain Indenture dated as of January 31,
2003, among the Consolidated Group and Wells Fargo Bank of Minnesota, National
Association, as trustee.

 

“Single Employer Plan” means any Plan which is not a Multi-Employer Plan.

 

“Solvent” means, with respect to any Credit Party as of a particular date, that
on such date (i) such Credit Party is able to realize upon its assets and pay
its debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (ii) such Credit Party does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Credit Party’s ability to pay as such debts and liabilities mature in their
ordinary course, (iii) such Credit Party is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Credit Party’s property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such Credit Party is engaged or is to engage, (vi) the fair value of the
property of such Credit Party is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Credit Party and
(v) the present fair saleable value of the assets of such Credit Party is not
less than the amount that will be required to pay the probable liability of such
Credit Party on its debts as they become absolute and matured. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Sales” means (i) the sale, transfer, lease or other disposition of
inventory, materials and equipment consisting of rolling stock in the ordinary
course of business, (ii) the sale, transfer, lease or other disposition of
machinery, parts, equipment and real estate no longer useful in the conduct of
the business of any Credit Party, as appropriate, and (iii) in addition to the
transactions described in subsections (i) and (ii), any other sale, transfer,
lease or other disposition of assets where the proceeds and other consideration
of such disposition do not exceed $250,000 during any fiscal year.

 

“Subsidiary(ies)” means, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Credit Agreement shall refer to a Subsidiary or
Subsidiaries of Borrower.

 

“Tax Sharing Agreement” means that certain Tax Sharing Agreement dated as of
January 31, 2003, by and among the Credit Parties and EXX, Inc., as in effect on
the Effective Date.

 

“Test Date” means the last day of any calendar quarter after the Effective Date
commencing March 31, 2004.

 

“Test Period” means for any Test Date a period of four (4) consecutive calendar
quarters ending on such Test Date.

 

“Threshold Requirement” As defined in Section 6.9.

 

“UCC Financing Statements” means all UCC-1 Financing Statements required by
Lender to perfect the security interests granted to Lender under the Security
Documents.

 

“UCP” As defined in Section 2.2(f).

 

13



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all capitalized definitional terms
defined in this Credit Agreement shall have the defined meanings when used in
the Note or other Credit Documents or any certificate or other document made or
delivered pursuant hereto.

 

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Credit Agreement shall refer to this Credit Agreement as a
whole and not to any particular provision of this Credit Agreement, and Section,
subsection, Schedule and Exhibit references are to this Credit Agreement unless
otherwise specified.

 

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(d) For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding,”

 

(e) A reference to any document means and includes all amendments,
substitutions, renewals, modifications, extensions, supplements or restatements
thereof, unless specifically indicated otherwise.

 

1.3 Accounting Terms and Determinations. Unless otherwise specified herein, all
terms of an accounting character used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by Borrower’s
independent public accountants or otherwise required by a change in GAAP) with
the most recent audited consolidated financial statements of the Consolidated
Group delivered to Lender.

 

SECTION 2.

COMMITMENTS

 

2.1 Revolving Credit Loan.

 

(a) Revolving Credit Loan Commitment. Lender hereby establishes a “Revolving
Credit Loan Commitment” (also referred to as the “Revolving Credit Loan”)
pursuant to which, until Maturity, and subject to the terms and conditions
hereof, Lender agrees to make, from time to time, revolving credit loan advances
(“Revolving Advances”) to Borrower, in accordance with the borrowing procedure
below for the purposes hereinafter set forth; provided, however, that the sum of
the aggregate amount of outstanding Revolving Credit Loan Advances plus the
aggregate amount of LOC Obligations shall not at any one time exceed the
“Revolving Credit Loan Committed Amount”. The Revolving Credit Loan Committed
Amount shall be the sum of Six Million Dollars ($6,000,000.00) from the date
hereof through the last day of May, 2004, and thereafter shall be reduced by the
sum of Three Hundred Thousand Dollars ($300,000.00) as of June 1, 2004 and as of
the first (1st) day of each successive third (3rd) month thereafter; provided,
however, that the Revolving Credit Loan Committed Amount may be increased or
such reductions may be modified or suspended at any time, and from time to time
hereafter by up to 85% of forced liquidation value of the Collateral, based upon
an updated appraisal of the Collateral subject to approval by Lender. Amounts
borrowed hereunder and repaid may be reborrowed as provided herein, it being
agreed and understood this is a revolving loan facility.

 

(b) Borrowing Procedure. Borrower may request a Revolving Credit Loan Advance by
submitting to Lender a fully completed Revolving Credit Loan Advance Request (in
the form

 

14



--------------------------------------------------------------------------------

attached to the Revolving Credit Loan Note). Lender may, in its sole discretion,
make the requested Revolving Advance available to Borrower or any Guarantor as
directed in the Revolving Credit Loan Advance Request, in the amount requested,
unless:

 

  (i) Lender’s commitment to Borrower under the Revolving Credit Loan Commitment
has expired; or

 

  (ii) The requested Revolving Credit Loan Advance, when aggregated with all of
Borrower’s previously unpaid Revolving Credit Loan Advances under the Revolving
Credit Loan Commitment plus the aggregate amount of LOC Obligations, would
exceed the Revolving Credit Loan Committed Amount; or

 

  (iii) Lender has not been furnished with any financial report or other
information acquired under this Agreement to determine eligibility for such
Revolving Credit Loan Advance; or

 

  (iv) An Event of Default shall have occurred and be continuing.

 

Such Revolving Credit Loan Advance will then be made available to Borrower by
Lender by crediting the account of Borrower on the books of Lender by the close
of Lender’s business on such date.

 

(c) Revolving Credit Loan Note. The Revolving Credit Loan Advances shall be
evidenced by and be repayable to Lender in accordance with the terms of a
Revolving Credit Loan Note in the form of Exhibit A attached hereto, which
Borrower shall execute and deliver to Lender simultaneously herewith. All of the
provisions of the Revolving Credit Loan Note are incorporated herein by this
reference as terms and conditions of this Credit Agreement.

 

(d) Unused Revolving Credit Loan Fee. Until the Revolving Credit Loan Commitment
has been terminated, Borrower shall pay to Lender on the first (1st) day of each
calendar quarter commencing April 1, 2004, with respect to the prior calendar
quarter or portion thereof, a fee equal to one-fourth of one percent (0.25%) per
annum of the average amount of the Revolving Credit Loan Committed Amount not
utilized during such prior calendar quarter.

 

2.2 Letter of Credit Commitment.

 

(a) Issuance. Lender hereby establishes a “Letter of Credit Commitment” pursuant
to which, until termination of the Revolving Credit Loan, and subject to the
terms and conditions hereof and of the LOC Documents and provided that no Event
of Default shall have occurred and be continuing, and further subject to any
other terms and conditions which Lender may reasonably require, Lender shall
issue Letters of Credit for the account of a Credit Party from time to time upon
request in a form acceptable to Lender; provided, however, that the aggregate
amount of LOC Obligations shall not at any one time exceed One Million Five
Hundred Thousand Dollars ($1,500,000.00) (the “LOC Committed Amount”). No Letter
of Credit as originally issued or as extended shall have an expiration date
extending beyond one (1) year. Each Letter of Credit shall comply with the
related LOC Documents. The issuance and expiration date of each Letter of Credit
shall be a Business Day. In the case of a conflict in the terms of the LOC
Documents and this Credit Agreement, the terms of this Credit Agreement shall
control. Borrower may request issuance of a Letter of Credit by submitting to
Lender via facsimile transmission a Letter of Credit Advance Request (in the
form attached as Exhibit C) on any day Lender is open for business and not less
than three (3) Business Days prior to the date the Letter of Credit is requested
to be issued; and by simultaneously transmitting to Lender via first-class mail,
overnight delivery or courier,

 

15



--------------------------------------------------------------------------------

the original hard copy of the Letter of Credit Advance Request together with a
fully completed and executed original of Lender’s Standby Letter of Credit
Application and Agreement, or such other form for such purpose as Lender shall
supply to Borrower for such purpose. As of the Effective Date, the Existing
Letter of Credit and Existing Reimbursement Obligations shall constitute,
respectively, a Letter of Credit issued by lender under this Section 2.2(a) and
LOC Obligations.

 

(b) Fees. For each Letter of Credit issued by Lender hereunder, Borrower agrees
to pay a fee, payable in advance, computed from the date of issuance of the
Letter of Credit to the expiry date thereof at a per annum rate (based on a 360
day year and the actual number of days) equal to one and one-half percent (1.5%)
of the face amount of such Letter of Credit, which fee shall be deemed fully
earned and nonrefundable when paid, regardless of any later reduction,
termination or other modification of such Letter of Credit prior to its expiry
date.

 

(c) Reimbursement. In the event of any drawing under any Letter of Credit (an
“LOC Drawing”), Lender will promptly notify Borrower. Borrower shall reimburse
Lender on the first Business Day following notice of any such LOC Drawing
(either with the proceeds of a Revolving Advance obtained hereunder or
otherwise) in same day funds as provided herein or in the LOC Documents,
together with interest on the amount of such LOC Drawing at the Revolving Credit
Loan Interest Rate from the date of the LOC Drawing until the date of
reimbursement (the “Reimbursement Obligations”). Unless Borrower shall notify
Lender on the date Borrower receives notice of an LOC Drawing of its intent to
otherwise reimburse Lender, Borrower shall be deemed to have requested a
Revolving Advance in the amount of the LOC Drawing as provided in subsection
2.2(d) hereof, the proceeds of which will be used to satisfy the Reimbursement
Obligations. Borrower’s Reimbursement Obligations hereunder shall be absolute
and unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment Borrower may claim or have against Lender,
the beneficiary of the Letter of Credit drawn upon or any other Person,
including, without limitation, any defense based on any failure of Borrower to
receive consideration or the legality, validity, regularity or unenforceability
of the Letter of Credit.

 

(d) Repayment with Revolving Advances. On any day on which Borrower shall be
deemed to have requested a Revolving Advance to reimburse a drawing under a
Letter of Credit, a Revolving Advance shall be immediately made and the proceeds
thereof shall be paid directly to Lender in satisfaction of the Reimbursement
Obligations.

 

(e) Modification. The issuance of any modification, supplement, amendment,
renewal, or extension of or to any Letter of Credit shall, solely for purposes
of this Credit Agreement, be treated in all respects the same as the issuance of
a new Letter of Credit, but without duplication in computing (i) the aggregate
outstanding amount of LOC Obligations and (ii) the fee under subsection 2.2(b)
above.

 

(f) Uniform Customs and Practices. Lender shall have the Letters of Credit be
subject to The Uniform Customs and Practice for Documentary Credits, as
published as of the date of issue by the International Chamber of Commerce (the
“UCP”), in which case the UCP may be incorporated therein and deemed in all
respects to be a part thereof, with such exceptions thereto as the beneficiary
may request and Lender and the account party may approve.

 

2.3 Foreign Exchange.

 

(a) Approved Foreign Exchange Limits. Bank has approved for all Credit Parties,
collectively, the following limits for Foreign Exchange Transactions from the
date hereof through Maturity:

 

Aggregate Limit:

   $ 250,000.00

Clean Limit:

   $ 250,000.00

 

16



--------------------------------------------------------------------------------

(b) Practices and Procedures. The standard and regular practices and procedures,
as amended from time to time, of Lender’s International Division with respect to
Foreign Exchange Transactions, adjustments to foreign exchange limits,
settlement payments and all other procedures relating thereto, shall govern
transactions under this Section 2.4.

 

(c) Settlement Payments; Satisfaction of Foreign Exchange Obligations. Payments
to Lender in settlement of any Foreign Exchange Transaction shall be due in
accordance with the written confirmation relating thereto. In the event any
Credit Party shall fail to remit any settlement payment when due, such Credit
Party shall be deemed to have authorized Lender to satisfy such Foreign Exchange
Obligation by a debit to any depository account of such Credit Party to Lender;
or, if such Foreign Exchange Obligation is not fully paid, then Borrower shall
be deemed to have elected to satisfy such Foreign Exchange Obligation by an
Advance in such amount on the Revolving Credit Loan.

 

2.4 Security.

 

(a) As security for the Obligations, each Credit Party hereby grants to Lender
the security interests described in the Security Agreement in form acceptable to
Lender. All of the property subject to such security interests shall be
collectively referred to as the Collateral.

 

(b) Each Credit Party shall execute and deliver to Lender such documents in
addition to those documents specified in this Agreement, at and after the
Closing Date, from time to time, as Lender shall request, for the purpose of
perfecting and continuing the perfection of the Lender in the Collateral.

 

(c) It is further agreed that any security agreement, mortgage or other document
previously or hereafter executed by any Credit Party in favor of Lender shall
secure repayment of all of the Obligations, whether or not presently
contemplated by the parties; and, that an Event of Default under any note,
security agreement, mortgage or other agreement from any Credit Party to Lender
after any applicable grace period shall constitute an Event of Default under all
notes, security agreements, mortgages, and other agreements, and that Lender
may, at its option, proceed in exercising its rights thereunder in any order or
manner it may choose, the purpose of this Agreement being to cross-default all
of the Obligations.

 

2.5 Guaranty. Each of the Guarantors shall, as of the Closing Date, execute the
Guaranty in form acceptable to Lender.

 

2.6 Negative Pledge; Right of First Refusal.

 

(a) Negative Pledge. Each Credit Party shall execute and deliver to Lender
simultaneously herewith a Negative Pledge Agreement agreeing to not permit nor
suffer any Lien, except for Permitted Liens, on or against any and all property
of such Credit Party that is not Collateral and otherwise in form acceptable to
Lender.

 

(b) Right of First Refusal. The Credit Parties agree to provide to Lender a
right of first refusal to provide New Financing to the Credit Parties on
equivalent terms, which right shall expire if not exercised by Lender within
thirty (30) days of written notice thereof from the Credit Parties accompanied
by the New Financing Terms.

 

17



--------------------------------------------------------------------------------

(c) Intercreditor Agreement. If the Lender’s right of first refusal under
Section 2.6(b) above expires without having been exercised and the Credit
Parties elect to proceed to consummate the New Financing, Lender agrees to
modify the Loan Documents to permit the New Financing to be consummated without
constituting an Event of Default provided that immediately prior thereto Lender
and the New Financing Lender have entered into an Intercreditor Agreement
acceptable to Lender.

 

SECTION 3.

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

 

3.1 Default Rate. Upon the occurrence, and during the continuance, of an Event
of Default, the principal of and, to the extent permitted by law, interest on
the Loans and any other amounts owing hereunder or under the other Credit
Documents shall bear interest, payable on demand, at a per annum rate which is
equal to the rate which would otherwise be applicable (or if no rate is
applicable, whether in respect of interest, fees or other amounts), then the
Prime Rate plus two percent (2.0%).

 

3.2 Reductions in Commitments and Prepayments.

 

(a) Mandatory Prepayment on Revolving Loans. If at any time the sum of the
aggregate amount of the Revolving Credit Loan plus LOC Obligations then
outstanding shall exceed the Revolving Credit Loan Committed Amount, as reduced
or increased from time to time, Borrower shall immediately make payment on the
Revolving Credit Loan and then, if necessary, to a cash collateral account in
respect of the LOC Obligations, in an amount sufficient to eliminate the
deficiency.

 

(b) Voluntary Prepayments. The Revolving Credit Loans may be prepaid in whole or
in part, at any time, without premium or penalty. Except as otherwise specified
herein, amounts prepaid on the Revolving Credit Loan may be reborrowed in
accordance with the provisions hereof.

 

3.3 Taxes. Except as provided below in this subsection, all payments made by
Borrower under this Credit Agreement and any Note shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding taxes measured by
or imposed upon the overall net income of Lender or its applicable lending
office, or any branch or affiliate thereof, and all franchise taxes, branch
taxes, taxes on doing business or taxes on the overall capital or net worth of
any Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed in lieu of net income taxes, imposed: (i) by the
jurisdiction under the laws of which such Lender, applicable lending office,
branch or affiliate is organized or is located, or in which its principal
executive office is located, or any nation within which such jurisdiction is
located or any political subdivision thereof; or (ii) by reason of any
connection between the jurisdiction imposing such tax and such Lender,
applicable lending office, branch or affiliate other than a connection arising
solely from such Lender having executed, delivered or performed its obligations,
or received payment under or enforced, this Credit Agreement or any Note. If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to Lender hereunder or under the Note, (A) the amounts so payable to
Lender shall be increased to the extent necessary to yield to Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Credit Agreement and
any Note, provided, however, that Borrower shall be entitled to deduct and
withhold any Non-Excluded Taxes and shall not be required to increase any such
amounts payable to any Lender that is not organized under the laws of the United
States of America or a state thereof if such Lender fails to comply with the
requirements of paragraph (b) of this subsection whenever any Non-Excluded Taxes
are payable by Borrower, and (B) as promptly as possible thereafter Borrower
shall send to Lender, a certified copy of an original official receipt received
by

 

18



--------------------------------------------------------------------------------

Borrower showing payment thereof. If Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate taxing authority or fails to remit to Lender
the required receipts or other required documentary evidence, Borrower shall
indemnify Lender for any incremental taxes, interest or penalties that may
become payable by Lender as a result of any such failure. The agreements in this
subsection shall survive the termination of this Credit Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

3.4 Place and Manner of Payments. Except as otherwise specifically provided
herein, all payments hereunder shall be made to Lender in Dollars in immediately
available funds, without offset, deduction, counterclaim or withholding of any
kind, at Lender’s office specified in Section 9.2 not later than 1:00 P.M.
(Detroit, Michigan time) on the date when due. Payments received after such time
shall be deemed to have been received on the next succeeding Business Day.
Lender may, at Borrower’s request, debit the amount of any such payment which is
not made by such time to any account maintained by Borrower with Lender or any
other account which may be maintained by Borrower with Lender and designated for
such purpose by Borrower. Borrower shall, at the time it makes any payment under
this Credit Agreement, specify to Lender the Loans, Fees or other amounts
payable by Borrower hereunder to which such payment is to be applied (and in the
event that it fails so to specify, or if such application would be inconsistent
with the terms hereof, Lender shall apply such payment to the Loans in such
manner as Lender may determine to be appropriate in respect of obligations owing
by Borrower hereunder. Whenever any payment hereunder shall be stated to be due
on a day which is not a Business Day, the due date thereof shall be extended to
the next succeeding Business Day (subject to accrual of interest and Fees for
the period of such extension). Except as expressly provided otherwise herein,
all computations of interest and Fees shall be made on the basis of actual
number of days elapsed over a year of 360 days. Interest shall accrue from and
include the date of borrowing, but exclude the date of payment.

 

SECTION 4.

CONDITIONS

 

4.1 Conditions to Closing Date. This Credit Agreement shall close upon
satisfaction of the following conditions precedent:

 

(a) Execution of Credit Documents. Lender shall have received (i) this Credit
Agreement, (ii) the Note, (iii) the Guaranty, and (iv) the Security Documents,
in each case conforming to the requirements of this Credit Agreement and
executed by a duly authorized officer of Borrower and each Guarantor, as
applicable.

 

(b) Insurance. Lender shall have received copies of insurance policies or
certificates of insurance evidencing liability and casualty insurance meeting
the requirements set forth herein and in the Security Documents.

 

(c) Financial Information. Lender shall have received copies of audited
consolidated financial statements for the Consolidated Group for the year ended
December 31, 2002 and interim quarterly company-prepared consolidated financial
statements for the Consolidated Group through September 30, 2003, together with
such other financial information as any Lender may reasonably request, which
Lender acknowledges has been received in satisfactory form.

 

(d) Corporate Documents. Lender shall have received each of the following:

 

  (i)

Articles of Incorporation. Copies of the certificate of formation, articles of
incorporation or charter documents of each Credit Party

 

19



--------------------------------------------------------------------------------

 

certified to be true and complete as of a recent date by the appropriate
governmental authority of the state of its organization.

 

  (ii) Resolutions. Copies of resolutions of the board of directors of each
Credit Party approving and adopting the Credit Documents, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by the secretary or assistant secretary as of the Closing Date to be true and
correct and in force and effect as of such date.

 

  (iii) Bylaws. A copy of the bylaws of each Credit Party certified by the
secretary or assistant secretary as of the Closing Date to be true and correct
and in force and effect as of such date.

 

  (iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of organization and each
other state in which the failure to so qualify and be in good standing would
have a material adverse effect on the business or operations of such Credit
Party in such state.

 

(e) Officer’s Certificate. Lender shall have received a certificate of a duly
authorized officer of each Credit Party dated the Effective Date, substantially
in the form of Exhibit D with appropriate insertions and attachments.

 

(f) Legal Opinions of Counsel. Lender shall have received an opinion of counsel
to the Credit Parties dated as of the Effective Date and addressed to Lender, in
form and substance satisfactory to Lender.

 

(g) Subsection 4.2 Conditions. The conditions specified in subsections 4.2(a)
and 4.2(b) shall be satisfied on the Closing Date as if Loans were to be made on
such date.

 

(h) Fees and Expenses. Borrower shall have reimbursed Lender for all fees and
expenses, including attorneys’ fees and expenses, incurred by Lender for the
negotiation and preparation of the Credit Documents and in making the Loans.

 

(i) Collateral Access Agreements. Lender shall have received such Collateral
Access Agreements as Lender shall require.

 

(j) Commitment Fees. Borrower shall have paid to Lender a commitment fee in the
amount of $9,000, which fee shall be deemed fully earned and nonrefundable.

 

(k) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to Lender.

 

4.2 Conditions to All Extensions of Credit. The obligation of the Lender to make
any Extension of Credit hereunder (including the initial Loans to be made
hereunder) is subject to the satisfaction of the following conditions precedent
on the date of making such Extension of Credit:

 

(a) Representations and Warranties. Except as modified pursuant to Section 5.15,
the representations and warranties made by the other Credit Parties herein, in
the Security Documents or

 

20



--------------------------------------------------------------------------------

which are contained in any certificate furnished at any time under or in
connection herewith shall be true and correct on and as of the date of such
Extension of Credit as if made on and as of such date.

 

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

 

(c) Additional Conditions to Revolving Credit Loans. If such Loan is made
pursuant to subsection 2.1, all conditions set forth in such subsection shall
have been satisfied.

 

(d) Additional Conditions to Letters of Credit. If such Extension of Credit is
made pursuant to subsection 2.2 all conditions set forth in such subsection and
the applicable LOC Documents shall have been satisfied.

 

Each request for Extension of Credit and each acceptance by Borrower of an
Extension of Credit shall be deemed to constitute a representation and warranty
by Borrower as of the date of such Extension of Credit that the applicable
conditions in paragraphs (a) and (b), and in (c) or (d), as applicable, of this
subsection have been satisfied.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Credit Agreement and to make the Extensions
of Credit herein provided for, each of the Credit Parties hereby represents and
warrants to Lender that as of the Closing Date, and at all times thereafter
(except as specifically set forth below in this Section 5).

 

5.1 Financial Statements. Prior to the Closing Date Borrower has or will have
furnished to Lender (a) the audited consolidated balance sheet of the
Consolidated Group as of December 31, 2002, and related audited statements of
income, shareholders’ equity and cash flows for the year ended on that date, and
(b) the most recently prepared unaudited consolidated balance sheet of the
Consolidated Group and related statements of income, shareholders’ equity and
cash flows for the periods ended on such date, prepared by Borrower. Such
financial statements were prepared in accordance with GAAP consistently applied
throughout the periods involved, are correct and complete and fairly present the
consolidated financial condition of the Consolidated Group as of such dates and
the results of their operations for the periods ended on such dates, subject, in
the case of the unaudited interim statements, to the absence of footnotes, audit
and normal year-end adjustments. Since December 31, 2002, there has been no
development or event which has had a Material Adverse Effect.

 

5.2 Ownership and Condition of Properties; Liens and Encumbrances. Each Credit
Party has good and marketable title to all property, real and personal,
reflected on the most recent financial statement of Borrower furnished to
Lender, and all property purported to have been acquired since the date of such
financial statement, except property sold or otherwise disposed of in the
ordinary course of business subsequent to such date; and all such property is
free of any Lien except Permitted Liens. Except as set forth on Schedule 5.2,
all owned and leased buildings and equipment of each Credit Partner used in such
Credit Partner’s business are in good operating condition, repair and working
order and, to Borrower’s knowledge, conform to all applicable laws, ordinances
and regulations the violation of which would have a Material Adverse Effect. The
Credit Partners possess adequate trademarks, tradenames, copyrights, patents,
service marks and licenses, or rights thereto, for the present and planned
future conduct of its business substantially as now conducted, without any known
conflict with the rights of others which would result in a Material Adverse
Effect.

 

21



--------------------------------------------------------------------------------

5.3 Corporate Existence; Compliance with Law. Each Credit Party a) is duly
organized, validly existing and in good standing (or similar concept under
applicable law), under the laws of the jurisdiction of its organization, (b) has
the corporate power and authority and the legal right to own and operate all its
material property, to lease the material property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to so
qualify or be in good standing would not, in the aggregate, have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.4 Corporate Power; Authorization; Enforceable Obligations. Each Credit Party
has full power and authority and the legal right to make, deliver and perform
the Credit Documents to which it is party and has taken all necessary limited
liability company or corporate action to authorize the execution, delivery and
performance by it of the Credit Documents to which it is party. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery or performance of any
Credit Document by each Credit Party (other than those which have been obtained
or in connection with the perfection of Liens in favor of Lender hereunder) or
with the validity or enforceability of any Credit Document against the Credit
Parties (except such filings as are necessary in connection with the perfection
of the Liens created by such Credit Documents). Each Credit Document to which it
is a party has been duly executed and delivered on behalf of each Credit Party,
as the case maybe. Each Credit Document to which it is a party constitutes a
legal, valid and binding obligation of each Credit Party, enforceable against
each Credit Party in accordance with its terms.

 

5.5 No Legal Bar; No Default. The execution, delivery and performance of the
Credit Documents, the borrowings thereunder and the use of the proceeds of
Extensions of Credit will not violate any Requirement of Law the violation of
which would reasonably be expected to have a Material Adverse Effect or any
Contractual Obligation of any Credit Party, the violation of which would
reasonably be expected to have a Material Adverse Effect (except those as to
which waivers or consents have been obtained), and will not result in, or
require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any Requirement of Law or
Contractual Obligation other than the Liens arising under or contemplated in
connection with the Credit Documents. No Credit Party is in default under or
with respect to any of its Contractual Obligations in any respect which would
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

 

5.6 No Material Litigation. Except as set forth on Schedule 5.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the best knowledge of each Credit Party, threatened
by or against any Credit Party or against any of its or their respective
properties or revenues (a) with respect to the Credit Documents or any Loan or
any of the transactions contemplated hereby, or (b) which, if adversely
determined, would reasonably be expected to (i) cause an adverse financial
effect on any Credit Party in excess of $250,000 or (ii) have a Material Adverse
Effect.

 

5.7 Investment Company Act. No Credit Party is an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

5.8 Federal Regulations. No part of the proceeds of any Loan hereunder will be
used directly or indirectly for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation G, T, U or X of the Board of
Governors of the Federal Reserve System as now and from

 

22



--------------------------------------------------------------------------------

time to time hereafter in effect. The Consolidated Group does not own “margin
stock” except margin stock which is a Permitted Investment, but only to the
extent otherwise permitted by this Agreement.

 

5.9 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
within the meaning of Section 412 of the Code (or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code, except to the extent that any such occurrence or failure to comply
would not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period which would reasonably be expected to have
a Material Adverse Effect. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount which, as determined in
accordance with GAAP, would reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any Commonly Controlled Entity is currently subject
to any liability for a complete or partial withdrawal from a Multiemployer Plan
which would reasonably be expected to have a Material Adverse Effect. For
purposes of this Section 5.9 only, the parties hereto agree that “Material
Adverse Effect” shall include any event referred to in this Section 5.9 which
would or could be reasonably expected to cause a reduction in Consolidated Net
Worth of five percent (5%) or more.

 

5.10 Environmental Matters. Except as set forth on Schedule 5.10 and except to
the extent that all of the following, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

 

(a) To the best knowledge of each Credit Party, the facilities and properties
owned, leased or operated by any Credit Party (the “Properties”) do not contain
any Materials of Environmental Concern in amounts or concentrations which (i)
constitute a violation of, or (ii) could give rise to liability under, any
Environmental Law.

 

(b) To the best knowledge of each Credit Party, the Properties and all
operations at the Properties are in compliance, and have in the last five years
been in compliance, in all material respects with all applicable Environmental
Laws, and there is no contamination at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
business operated by any Credit Party (the “Business”).

 

(c) No Credit Party has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the Business, nor does any Credit Party have knowledge or reason to believe that
any such notice will be received or is being threatened.

 

(d) To the best knowledge of each Credit Party, Materials of Environmental
Concern have not been transported or disposed of from the Properties in
violation of, or in a manner or to a location which could give rise to liability
under any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of each Credit Party, threatened, under any Environmental
Law to which any Credit Party

 

23



--------------------------------------------------------------------------------

is or will be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.

 

(f) To the best knowledge of each Credit Party, there has been no unremediated
release or threat of release of Materials of Environmental Concern at or from
the Properties, or arising from or related to the operations of any Credit Party
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

 

5.11 Use of Proceeds. Extensions of Credit hereunder will be used for repayment
of existing indebtedness to Congress Financial Corporation (Central) and U.S.
Bancorp and working capital and other general corporate purposes not prohibited
by this Credit Agreement.

 

5.12 Subsidiaries. Set forth on Schedule 5.12 is a complete and accurate list of
all Subsidiaries. The outstanding capital stock and other equity interests of
all such Subsidiaries is validly issued, fully paid and non assessable and is
owned, free and clear of all Liens (other than those arising under or
contemplated in connection with the Credit Documents). Borrower shall, from time
to time, amend Schedule 5.12 by delivering (effective upon receipt) to Lender a
copy of such amended Schedule 5.12 which shall (i) be dated the date of
delivery, (ii) be certified by a duly authorized officer of Borrower as true,
complete and correct as of such date as delivered in replacement for the
Schedule 5.12 previously in effect, and (iii) show in reasonable detail (by
blacklining or other appropriate graphic means) the changes from the predecessor
Schedule 5.12.

 

5.13 Taxes. To the best knowledge of each Credit Party, each Credit Party has
filed, or caused to be filed, all material tax returns (federal, state, local
and foreign) required to be filed and paid all taxes shown thereon to be due
(including interest and penalties) and has paid all other taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing or necessary to preserve
any Liens in favor of Lender by them, except for such taxes (i) which are not
yet delinquent or (ii) as are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Borrower is not aware of any proposed material tax
assessments against it or any of its Subsidiaries. None of Borrower’s federal
income tax returns for income tax years that are within the statute of
limitations as of the date hereof have been audited.

 

5.14 Solvency. Borrower, individually, and the Consolidated Group, collectively,
are, and after execution of this Credit Agreement on the Effective Date and
after giving effect to the Obligations and Guaranty Obligations incurred
hereunder, will be solvent.

 

5.15 Accuracy of Information. All information furnished by the Credit Parties to
Lender is correct and complete in all material respects as of the date furnished
and does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make such information not misleading.

 

5.16 Integrated Operations. The Credit Parties are engaged as an integrated
group engaged in the machining, design and manufacture of component parts,
assemblies, machinery and equipment in the automotive, heavy-duty, capital
goods, agricultural and industrial markets, which integrated operations require
financing on such a basis that credit supplied can be made available from time
to time to the Credit Parties, as required for the continued successful
operation of the Credit Parties and the integrated operation as a whole, and the
Credit Parties have requested Lender to make credit available to

 

24



--------------------------------------------------------------------------------

Borrower primarily for the purpose of financing the integrated operation of the
Credit Parties, with each Credit Party expecting to derive benefit, directly or
indirectly, from the credit extended by Lender, both in its separate capacity
and as a member of the integrated group, inasmuch as the successful operation
and condition of each Credit Party is dependent upon the continued successful
performance of the functions of the integrated group as a whole.

 

5.17 Restructuring. Other than the transactions pursuant to the Restructuring
Agreement, there have been no name changes, transfers of assets among members of
the Consolidated Group or business or asset sales and/or cessations, except as
set forth on Schedule 5.17 attached hereto.

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, and no Note or Letter of Credit remains outstanding
and unpaid and the Obligations, together with interest, Fees and all other
amounts owing to Lender hereunder, are paid in full, each of the Credit Parties
shall, as applicable:

 

6.1 Financial Reports. Furnish to Lender:

 

  (a) Annual Requirements.

 

  (i)

Audited Financial Statements. Within ninety (90) days after the end of each
fiscal year of Borrower a balance sheet of the Consolidated Group as of the
close of such fiscal year and related statements of income, retained earnings
and cash flows for such year, setting forth in each case in comparative form
corresponding figures from the preceding annual audit, prepared in accordance
with GAAP applied on a consistent basis, audited by a certified public
accounting firm acceptable to Lender (the “CPA’s”), and accompanied by an
unqualified opinion thereon by the CPA’s to the effect that such financial
statements present fairly, in all material respects, the financial position of
the Consolidated Group as of the end of such fiscal year, and the results of
their operations and their cash flows for such fiscal year, in accordance with
GAAP, and that such audit was conducted in accordance with generally accepted
auditing standards. Each such annual statement shall be accompanied by a written
statement from the CPA’s stating whether or not Borrower is in compliance with
the financial covenant contained in Section 6.8 hereof and certifying that in
making the examination necessary for such certification, the CPA’s obtained no
knowledge of any Default or Event of Default or, if they shall have obtained
knowledge of any Default or Event of Default, they shall disclose in such
statement each such Default or Event of Default. Each such annual statement
shall be accompanied by a certificate of an authorized financial officer of
Borrower containing the calculations demonstrating Borrower’s compliance or
noncompliance with the financial covenant contained in Section 6.8 hereof.
Borrower will furnish to Lender within 90 days after the end of each fiscal year
of Borrower a statement of income, including statements of revenues and expenses
for each of Borrower’s business segments and corporate charges. All such
financial statements, and the financial statements and

 

25



--------------------------------------------------------------------------------

 

reports referred to in this Section 6.1, shall be furnished in consolidated and
consolidating form for the Consolidated Group which it may at the time have.

 

  (ii) Forecasted Financial Statements. Within ninety (90) days after the end of
each calendar year, internally prepared forecasted consolidating and
consolidated financial statements for the Consolidated Group for the succeeding
calendar year.

 

  (b) Quarterly Requirements.

 

  (i) Internal Financial Statements. Within forty-five (45) days after the end
of each calendar quarter, a balance sheet of the Consolidated Group as of the
end of each such calendar quarter and related statements of income (including a
statement of revenues and expenses for each of Borrower’s business segments and
corporate charges), shareholders’ equity and cash flows for the period from the
beginning of the fiscal year to the end of such calendar quarter, prepared in
the manner set forth in Section 6.1(a)(ii) hereof for the annual statements,
certified to be accurate and complete by an authorized financial officer of
Borrower, subject to audit, footnotes and normal year-end adjustments, and
accompanied by an Officer’s Certificate in the form of Exhibit D attached hereto
to the effect that there exists no Default or Event of Default or, if any
Default or Event of Default exists, specifying the nature thereof, the period of
existence hereof and what action Borrower proposes to take with respect thereto.

 

  (ii) Covenant Compliance Certificate. Within forty-five (45) days after the
end of each fiscal quarter, a Quarterly Covenant Compliance Certificate in the
form of Exhibit E attached hereto, as modified by Lender from time to time, and
containing the calculations demonstrating Borrower’s compliance or noncompliance
with the financial covenant contained in Section 6.8 hereof.

 

6.2 Payment of Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all its material obligations of
whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations (including,
without limitation, obligations to pay taxes), except when the amount or
validity of such obligations and costs is currently being contested in good
faith by appropriate proceedings and reserves, if applicable, in conformity with
GAAP with respect thereto have been provided on the books of the Consolidated
Group.

 

6.3 Conduct of Business and Maintenance of Existence. Except as otherwise
permitted by Section 7.4, continue to engage in business of the same general
type as now conducted by it on the date hereof and preserve, renew and keep in
full force and effect its corporate existence and take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business; comply with all Contractual Obligations and
Requirements of Law applicable to it except to the extent that failure to comply
therewith would not, in the aggregate, have a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

6.4 Maintenance of Property; Insurance. Keep all material property useful and
necessary in its business in good working order and condition (ordinary wear and
tear excepted); maintain with financially sound and reputable insurance
companies insurance (including insurance against claims and liabilities arising
out of the manufacture or distribution of any products or the provision of any
services) with respect to its properties and businesses in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies engaged in the same or a similar business; and furnish
to Lender, upon written request, full information as to the insurance carried.

 

6.5 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its businesses and activities; and permit, during regular
business hours and upon reasonable notice by Lender, Lender and, after the
occurrence and during the continuance of a Default or an Event of Default,
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records (other than materials protected by the
attorney-client privilege and materials which Borrower may not disclose without
violation of a confidentiality obligation binding upon it) at any reasonable
time and as often as may reasonably be desired, and to discuss the business,
operations, properties and financial and other condition of the Consolidated
Group with any officers and employees of member of the Consolidated Group and
with its independent certified public accountants.

 

6.6 Notices. Give notice to Lender of:

 

(a) immediately (and in any event within two (2) Business Days) after Credit
Party knows or has reason to know thereof, the occurrence of any Default or
Event of Default;

 

(b) promptly, any default or event of default under any Contractual Obligation
of any Credit Party which would reasonably be expected to have a Material
Adverse Effect;

 

(c) promptly, any litigation, or any investigation or proceeding (including,
without limitation, any environmental proceeding) known to any Credit Party,
affecting any Credit Party which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

 

(d) as soon as possible and in any event within 30 days after any Credit Party
knows or has reason to know thereof: (i) the occurrence or expected occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or Borrower or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan; and

 

(e) promptly, any other development or event which would reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this subsection shall be accompanied by a statement of a
responsible officer setting forth details of the occurrence referred to therein
and stating what action Borrower proposes to take with respect thereto.

 

6.7 Environmental Laws. Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,

 

27



--------------------------------------------------------------------------------

notifications, registrations or permits required by applicable Environmental
Laws except to the extent that, with respect to all of the above, failure to do
so would not reasonably be expected to have a Material Adverse Effect;

 

(a) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings would not reasonably be
expected to have a Material Adverse Effect; and

 

(b) Defend, indemnify and hold harmless Lender, and its respective employees,
agents, officers and directors, from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Credit Party or
its Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorneys’ fees and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Note and all other amounts payable hereunder.

 

6.8 Financial Covenant - Minimum Consolidated Net Worth. As of each Test Date
there shall be maintained Consolidated Net Worth of not less than: $8,000,000.

 

6.9 Additional Guarantors.

 

(a) If a Subsidiary of Borrower which is not a Guarantor hereunder (a
“Non-Guarantor Subsidiary”) shall at any time constitute more than either

 

(i) 20% of Consolidated Total Assets, or

 

(ii) 20% of Consolidated EBITDA,

 

then Borrower will promptly notify Lender thereof, and promptly cause such
Non-Guarantor Subsidiary to become a Guarantor hereunder by way of execution of
a Joinder Agreement.

 

(b) In addition to the requirements set forth in the foregoing clause (a), if
the Non-Guarantor Subsidiaries shall, as a group, at any time constitute in the
aggregate more than either

 

(i) 20% of Consolidated Total Assets, or

 

(ii) 20% of Consolidated EBITDA,

 

(collectively, the “Threshold Requirement”), then Borrower will promptly notify
Lender thereof, and promptly cause one or more of the Non-Guarantor Subsidiaries
to become a Guarantor hereunder by way of execution of a Joinder Agreement, such
that immediately after the joinder of such Subsidiaries as Guarantors hereunder,
the remaining Non-Guarantor Subsidiaries shall not, as a group, exceed the
Threshold Requirement.

 

28



--------------------------------------------------------------------------------

6.10 Bank Accounts. The Credit Parties shall maintain deposit accounts with
Lender having cash balances at all times in the aggregate of not less than
$1,000,000.00.

 

SECTION 7.

NEGATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note or Letter of Credit remains outstanding and
unpaid and the Obligations, together with interest, Fees and all other amounts
owing to Lender hereunder, are paid in full, Borrower shall, and shall cause
each of its Subsidiaries and Borrower, to (unless Lender shall have consented
otherwise in writing, which consent shall not be unreasonably withheld or
delayed):

 

7.1 Indebtedness. Not contract for, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness arising or existing under this Agreement and the other Credit
Documents;

 

(b) Indebtedness existing as of the Effective Date and set out in Schedule
7.1(b) and renewals, refinancings or extensions thereof in a principal amount
not in excess of that outstanding as of the date of such renewal, refinancing or
extension;

 

(c) Indebtedness incurred after the Effective Date consisting of Capital Leases
or Indebtedness incurred to provide all or a portion of the purchase price or
cost of construction of an asset provided that (i) such Indebtedness when
incurred shall not exceed the purchase price or cost of construction of such
asset; (ii) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing; and (iii) the total aggregate principal amount of all such
Indebtedness of the Consolidated Group shall not exceed $10,000,000.00 at any
time outstanding;

 

(d) Unsecured intercompany Indebtedness between a Credit Party and another
Credit Party or between a Credit Party and another Subsidiary;

 

(e) Indebtedness and obligations relating to currency protection agreements and
commodity purchase or option agreements entered into with a Lender in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes;

 

(f) Subordinated Debt of Borrower or other Credit Party, which is the subject of
a subordination agreement with terms and provisions acceptable to Lender in its
reasonable discretion;

 

(g) Permitted Guaranty Obligations; and

 

(h) Indebtedness secured by Permitted Liens, except as otherwise limited by this
Section.

 

7.2 Liens. Borrower will not, nor will it permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.

 

29



--------------------------------------------------------------------------------

7.3 Nature of Business. Except as otherwise permitted by Section 7.4, Borrower
will not, nor will it permit any Subsidiary to, alter the character of its
business in any material respect from that conducted as of the Closing Date.

 

7.4 Consolidation, Merger Sale or Purchase of Assets, Etc. Borrower will not,
nor will it permit any Subsidiary to:

 

(a) dissolve, liquidate or wind up its affairs, sell, transfer, lease or
otherwise dispose of any substantial part of its property or assets outside of
the ordinary course of business or agree to do so at a future time except the
following, without duplication, shall be expressly permitted:

 

  (i) Specified Sales;

 

  (ii) the sale, transfer, lease or other disposition of property or assets not
in the ordinary course of business (other than Specified Sales), where and to
the extent that such transaction is the result of a Recovery Event and the Net
Proceeds therefrom are used to repair or replace damaged property or to purchase
or otherwise acquire new assets or property provided that such purchase or
acquisition is committed to within 120 days of receipt of the Net Proceeds from
the Recovery Event and such purchase or acquisition is consummated within 180
days of such receipt; and

 

  (iii) the sale, lease or transfer of property or assets by a Credit Party
other than Borrower to a domestic Credit Party.

 

As used herein, “substantial part” shall mean property and assets, the book
value of which, when added to the book value of all other assets sold, leased or
otherwise disposed of by the Consolidated Group (other than in the ordinary
course of business), shall in any fiscal year exceed 10% of Consolidated Net
Worth, in each case determined as of the end of the immediately preceding fiscal
year; or

 

(b) purchase, lease or otherwise acquire (in a single transaction or a series of
related transactions) all or any substantial part of the property or assets of
any Person other than purchases or other acquisitions of inventory, leases,
materials, property and equipment in the ordinary course of business, (except as
otherwise limited or prohibited herein), or enter into any transaction of merger
or consolidation, except for (i) investments or acquisitions permitted pursuant
to Section 7.5, (ii) the merger or consolidation of Borrower with or into
another Credit Party, provided that in any such case Borrower shall be the
surviving entity, (iii) the merger or consolidation of any wholly-owned
Subsidiary with or into any other wholly-owned Subsidiary, and (iv) the merger
or consolidation of any wholly-owned Subsidiary with or into Borrower provided
that in any such case Borrower shall be the surviving entity.

 

7.5 Advances, Investments and Loans. Borrower will not, nor will it permit any
Subsidiary to, lend money or extend credit or make advances to any Person, or
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any Person except for (i)
Permitted Investments, (ii) Permitted Senior Notes Indenture Repurchases and
(iii) the Permitted Joint Venture.

 

7.6 Guaranty Obligations. Borrower will not, nor will it permit any Subsidiary
to, contract, create, incur, assume or permit to exist any Guaranty Obligations,
except Permitted Guaranty Obligations.

 

7.7 Transactions with Affiliates. Except as permitted in subsection (iii) of the
definition of Permitted Investments or as set forth on Schedule 7.7, Borrower
will not, nor will it permit any

 

30



--------------------------------------------------------------------------------

Subsidiary to, enter into any transaction or series of transactions, whether or
not in the ordinary course of business, with any officer, director, shareholder
or Affiliate (other than a Credit Party) other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate.

 

7.8 Ownership of Subsidiaries. Borrower will not, nor will it permit any
Subsidiary to, create, form or acquire a Subsidiary, unless any such Subsidiary
shall become an Additional Guarantor, if required, in accordance with the
provisions of Section 6.9.

 

7.9 Fiscal Year. Borrower will not, nor will it permit any Subsidiary to, change
its fiscal year, except with the prior written consent of Lender; provided,
however, on or about the Closing Date any Credit Party may change their fiscal
year end to December 31.

 

7.10 Dividends and Redemptions. No Credit Party shall, directly or indirectly,
declare or pay any dividends on account of any shares of class of capital stock
of such Credit Party now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any shares of any class of capital stock (or set
aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other distribution (by
reduction of capital or otherwise) in respect of any such shares or agree to do
any of the foregoing, except (i) in any case in the form of shares of capital
stock consisting of common stock, (ii) any Subsidiary of Borrower may declare
and pay dividends to Borrower, and (iii) dividends or other payments made
pursuant to the terms and conditions of the Tax Sharing Agreement.

 

7.11 Newcor Foreign Sales. At no time shall Newcor Foreign Sales own property
with a fair market value in excess of $50,000. No Credit Party shall, and
Borrower shall not permit any Subsidiary to, make any loans or distributions to
or otherwise transfer money or property, whether or not for consideration, to
Newcor Foreign Sales.

 

7.12 Capital Expenditures. Not have Capital Expenditures in any calendar year in
excess of $10,000,000.00 provided that the aggregate unpaid Revolving Loan
Advances and outstanding LOC Obligations after giving effect to such purchases
is less than the Revolving Credit Loan Committed Amount by at least
$1,000,000.00.

 

SECTION 8.

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

8.1 Events of Default. If any of the following events (“Events of Default” or,
if the giving of notice or the lapse of time or both is required, then prior to
such notice or lapse of time, “Defaults”) shall occur:

 

(a) Borrower shall fail to pay any principal on any Note when due in accordance
with the terms thereof or hereof; or Borrower shall fail to reimburse Lender for
any LOC Obligations when due in accordance with the terms hereof; or Borrower
shall fail to pay any interest on any Note or any Fee or other amount payable
hereunder when due in accordance with the terms thereof or hereof and such
failure shall continue unremedied for thirty (30) days after written notice
thereof from Lender or any Guarantor shall fail to pay on the Guaranty in
respect of any of the foregoing or in respect of any other Guaranty Obligations
thereunder and such failure shall continue unremedied for thirty (30) days after
written notice thereof from Lender; or

 

(b) Any representation or warranty made or deemed made by any Credit Party
herein, in any of the Security Documents or in any of the other Credit Documents
or which is contained in

 

31



--------------------------------------------------------------------------------

any certificate, document or financial or other statement furnished by Borrower
or other Credit Party at any time under or in connection with this Agreement
shall prove to have been incorrect, false or misleading in any material respect
on or as of the date made or deemed made; or

 

(c) Borrower shall (i) default in the due performance or observance of Section
6.1, 6.8, 7.4, 7.09 or 7.10 (ii) default in the observance or performance of any
other term, covenant or agreement contained herein, in any of the Security
Documents or in any of the other Credit Documents (other than as described in
subsections 8.1(a), 8.1(b) or 8. l(c)(i) above), and such default shall continue
unremedied for a period of sixty (60) days or more after written notice thereof
from Lender; or

 

(d) Any Credit Party shall (i) default in any payment of principal of or
interest on any Indebtedness (other than the Note) in a principal amount
outstanding of at least $500,000 in the aggregate for the Consolidated Group or
in the payment of any matured Guaranty Obligation in a principal amount
outstanding of at least $500,000 in the aggregate for the Consolidated Group
beyond the period of grace (not to exceed 30 days), if any, provided in the
instrument or agreement under which such Indebtedness or Guaranty Obligation was
created and such Indebtedness or Guaranty Obligation has matured by its terms or
is accelerated or is overtly threatened to be accelerated (except any such
Indebtedness or Guaranty Obligations which the Consolidated Group are disputing
in good faith and for which they have established adequate reserves); or (ii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness in a principal amount outstanding of at least
$500,000 in the aggregate for the Consolidated Group or Guaranty Obligation in a
principal amount outstanding of at least $500,000 in the aggregate for the
Consolidated Group or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Guaranty Obligation or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries shall cause or overtly threaten to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guaranty Obligation to become payable, and as to any of
the foregoing, such default continue unremedied for a period of sixty (60) days
or more thereafter; or

 

(e) Any Credit Party shall commence any case, proceeding or other action (i) (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Credit Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Credit Party any case, proceeding or other action of a nature
referred to in clause (i) above which (X) results in the entry of an order for
relief or any such adjudication or appointment or (Y) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Credit Party any case, proceeding other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
involving an amount of not less than $1,000,000 against all or any substantial
part of its assets which results in the entry of an order for any such relief
which shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days from the entry thereof; or (iv) any Credit Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Credit Party shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 

(f) One or more judgments or decrees shall be entered against any Credit Party
and such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded

 

32



--------------------------------------------------------------------------------

pending appeal within sixty (60) days from the entry thereof and involve in the
aggregate a liability (to the extent not paid when due or covered by insurance)
of $1,000,000 or more; or

 

(g) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of Borrower or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of Lender, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) any Credit Party or any Commonly Controlled Entity
shall, or in the reasonable opinion of Lender is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan or (vi) any other similar event or condition shall occur
or exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

 

(h) The Guaranty or any provision thereof shall cease to be in full force and
effect or any Credit Party or any Person acting by or on behalf of any Credit
Party shall deny or disaffirm any Credit Party’s obligations under the Guaranty;
or

 

(i) Any other Credit Document shall fail to be in full force and effect or to
give Lender the security interests, liens, rights, powers and privileges
reasonably purported to be created thereby;

 

then, and in any such event, so long as the same may be continuing, Lender may
by notice in writing to the Borrower accelerate the Maturity Date and declare
all amounts owing with respect to this Credit Agreement, the Note and the other
Credit Documents to be, and they shall thereupon forthwith become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by each Credit Party; provided
that in the event of any Event of Default specified in Section 8.1(e), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from Lender.

 

8.2 Termination of Commitments. If any one or more of the Events of Default
specified in Section 8.1(e) shall occur, any unused portion of the Commitments
hereunder shall be immediately terminated and the Lender shall be relieved of
all obligations to make Advances pursuant to the Commitments. If any other Event
of Default shall have occurred and be continuing, Lender may, by notice to the
Borrower, terminate the unused portion of the Commitments hereunder, and upon
such notice being given such unused portion of the Commitments hereunder shall
terminate immediately and the Lender shall be relieved of all further
obligations to make Advances thereunder. No termination of the Commitments
hereunder shall relieve any Credit Party of any of the Obligations or any of its
existing obligations to Lender arising under any other agreements or
instruments.

 

8.3 Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not Lender shall have accelerated the
Maturity Date pursuant to Section 8.1, Lender may proceed to protect and enforce
the rights of Lender by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Credit Agreement, the Note and the other Credit Documents or
any instrument pursuant to which the Obligations to Lender are evidenced, or in
aid of the exercise of any power granted hereby or thereby or by law, including
as permitted by applicable law the obtaining of the appointment of a receiver,
ex parte

 

33



--------------------------------------------------------------------------------

or otherwise, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of Lender. No remedy herein conferred upon Lender is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or equity or by statue or any other provision of law.

 

8.4 Distribution of Collateral Proceeds. In the event that following the
occurrence or during the continuance of any Default or Event of Default, Lender
receives any monies in connection with the enforcement of any of the Security
Documents, or otherwise with respect to the realization upon any of the
Collateral, such monies shall be distributed for application as follows:

 

(a) First, to the payment of, or (as the case may be) the reimbursement of
Lender for or in respect of all reasonable costs, expenses and disbursements
which shall have been incurred by Lender in connection with the collection of
such monies by Lender, for the exercise, protection or enforcement by Lender of
all or any of the rights, remedies, powers and privileges of the Lender under
this Credit Agreement, the Note or any of the other Credit Documents or in
respect of the Collateral and to provide adequate indemnity to Lender against
all taxes or liens which by law shall have, or may have, priority over the
rights of Lender to such monies;

 

(b) Second, to all other Obligations in such order or preference as Lender may
determine; provided, however, that Lender may in its discretion make proper
allowance to take into account any Obligations not then due and payable;

 

(c) Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to Lender of all of the Obligations, to the payment of any
obligations required to be paid pursuant to the Uniform Commercial Code of the
State of Michigan; and

 

(d) Fourth, the excess, if any, shall be returned to the Credit Parties or to
such other Persons as are entitled thereto.

 

SECTION 9.

MISCELLANEOUS

 

9.1 Amendments, Waivers and Release of Collateral. Neither this Credit
Agreement, nor any of the Note, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this subsection nor may collateral be
released except as specifically provided herein or in the Security Documents or
in accordance with the provisions of this subsection.

 

34



--------------------------------------------------------------------------------

9.2 Notices. Except as otherwise provided in Section 2, all notices, requests
and demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (i) when delivered by
hand, (ii) when transmitted via telecopy (or other facsimile device) on a
Business Day between the hours of 8:30 A.M. and 5:00 P.M. (Detroit, Michigan
time) or on the following Business Day (if sent after 5:00 P.M. Detroit,
Michigan time) to the number set out herein, (iii) the day following the day on
which the same has been delivered prepaid to a reputable national overnight air
courier service, or (iv) the third Business Day following the day on which the
same is sent by first-class mail, postage prepaid, in each case, addressed as
follows (or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Note):

 

The Credit Parties:

   Newcor, Inc.     

4850 Coolidge, Suite 100

Royal Oak, Michigan 48073

Attention: James J. Connor

with a copy to:

   Thompson Coburn LLP     

One U.S. Bank Plaza

St. Louis, Missouri 63101

Attention: Mark L. Kaltenrieder, Esq.

Lender:

   National City Bank of Michigan/Illinois     

101 Main Street, Suite 200

Rochester, Michigan 48307

Attention: Mr. Steven E. Dicker

with a copy to:

   Howard & Howard Attorneys, P.C.     

The Phoenix Building

222 North Washington Square

Lansing, Michigan 48933

Attention: Robert D. Mollhagen, Esq.

 

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Credit Agreement and the Note and the making of the Loans,
provided that all such representations and warranties shall terminate on the
date upon which the Commitments have been terminated and all amounts owing
hereunder and under any Note have been paid in full.

 

9.5 Payment of Expenses and Taxes. Borrower agrees (a) to pay or reimburse
Lender for all its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and execution of, and any amendment, supplement
or modification to, the Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, together with the reasonable fees and
disbursements of counsel to Lender, (b) to pay out-of-pocket expenses, including
attorneys’ fees, incurred by a Lender in connection with the negotiation,
preparation and execution of the Credit Documents, and reasonable expenses,
including reasonable attorneys’ fees, in connection with any future amendments
or modifications hereto, (c) to pay or reimburse Lender for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Credit Agreement and any other Credit Documents, including,
without limitation, the reasonable fees and disbursements of counsel to Lender
(including reasonable allocated costs of in-house legal counsel), (d) on demand,
to pay, indemnify, and hold Lender harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or

 

35



--------------------------------------------------------------------------------

consent under or in respect of, the Credit Documents and any such other
documents, and (e) to pay, indemnify, and hold Lender and its affiliates,
officers, directors, shareholders, employees and agents harmless from and
against, any and all other claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees) which
Lender may incur or be subject to, directly or indirectly, with respect to the
execution, delivery, enforcement, performance and administration of the Credit
Documents and any such other documents and the use, or proposed use, of proceeds
of the Loans (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, however, that the Credit Parties shall not have any obligation
hereunder to Lender with respect to Indemnified Liabilities arising from (i) the
gross negligence or willful misconduct of Lender, or (ii) the violation by
Lender of an express provision of the Credit Documents, if so determined by a
final judgment of a court of competent jurisdiction. The agreements in this
Section 9.5 shall survive repayment of the Loans, Note and all other amounts
payable hereunder.

 

9.6 Successors and Assigns; Participations.

 

(a) This Credit Agreement shall be binding upon and inure to the benefit of the
Credit Parties, Lender, all future holders of the Note and their respective
successors and assigns, except that the Credit Parties may not assign or
transfer any of their rights or obligations under this Credit Agreement or the
other Credit Documents without the prior written consent of Lender and Lender
may not assign or transfer any of its rights or obligations under this Credit
Agreement or the other Credit Documents without the prior written consent of the
Credit Parties, except as otherwise permitted by this Section 9.6.

 

(b) Lender may, in the ordinary course of its commercial banking business and in
accordance with applicable law and, so long as no Event of Default has occurred
and is continuing, with the consent of Borrower (which consent shall not be
unreasonably withheld), at any time sell to one or more banks or other entities
participating interests in any Loan, any Note, any Commitment, or any other
interest hereunder.

 

(c) Nothing herein shall prohibit Lender from pledging or assigning any of its
rights under this Credit Agreement (including, without limitation, any right to
payment of principal and interest under any Note) to any Federal Reserve Bank in
accordance with applicable laws.

 

9.7 Set-off. In addition to any rights and remedies of Lender provided by law
(including, without limitation, other rights of setoff), Lender shall have the
right, without prior notice to Borrower, any such notice being expressly waived
by the Credit Parties to the extent permitted by applicable law, upon the
occurrence and during the continuance of any Event of Default, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
affiliate, branch or agency thereof to or for the credit or the account of any
Credit Party, or any part thereof in such amounts as such Lender may elect,
against and on account of the obligations and liabilities of the Credit Parties
to Lender hereunder and claims of every nature and description of Lender against
the Credit Parties, in any currency, whether arising hereunder, under the Note
or under any documents contemplated by or referred to herein or therein, as
Lender may elect, whether or not Lender has made any demand for payment. The
aforesaid right of setoff may be exercised by Lender against the Credit Parties
or against any trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
Borrower, or against anyone else claiming through or against any Credit Party or
any such trustee in bankruptcy, debtor-in-possession, assignee for the benefit
of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff shall not

 

36



--------------------------------------------------------------------------------

have been exercised by Lender prior to the occurrence of any Event of Default.
Lender agrees promptly to notify Borrower after any such setoff and application
made by Lender; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application.

 

9.8 Confidentiality. Lender shall hold in confidence any material nonpublic
information delivered or made available to it by the Credit Parties.
Notwithstanding the foregoing, nothing herein shall prevent Lender from
disclosing any information delivered or made available to it by the Credit
Parties (a) to such Lender’s affiliates, (b) upon the order of any court or
administrative agency, (c) upon the request or demand of any regulatory agency
or authority, (d) which has been publicly disclosed other than as a result of a
disclosure by Lender which is not permitted by this Agreement, (e) to the extent
reasonably required in connection with any litigation to which Lender, or any of
its respective affiliates may be a party, along with any Credit Party or any of
their respective Affiliates, (f) to the extent reasonably required in connection
with the exercise of any right or remedy under this Agreement, and (g) to
Lender’s legal counsel and financial consultants and independent auditors.

 

9.9 Table of Contents and Section Headings. The table of contents and the
Section and subsection headings herein are intended for convenience only and
shall be ignored in construing this Credit Agreement.

 

9.10 Counterparts. This Credit Agreement may be executed by one or more of the
parties to this Credit Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with Borrower and Lender.

 

9.11 Severability. Any provision of this Credit Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.12 Integration. This Credit Agreement, the Note and the other Credit Documents
represent the agreement of Borrower and Lender with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Credit Parties or Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the Note.

 

9.13 Governing Law. This Credit Agreement and the Note and the rights and
obligations of the parties under this Credit Agreement and the Note shall be
governed by, and construed and interpreted in accordance with, the internal laws
of the State of Michigan without giving effect to its conflicts of law
provisions.

 

9.14 Consent to Jurisdiction and Venue. All judicial proceedings brought against
any Credit Party with respect to this Credit Agreement, any Note or any of the
other Credit Documents shall be brought in a Michigan court in Oakland County or
the United States District Court for the Eastern District of Michigan, and, by
execution and delivery of this Credit Agreement, Borrower and each of the other
Credit Parties accepts, for itself and in connection with its properties,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any final judgment rendered thereby
in connection with this Credit Agreement from which no appeal has been taken or
is available. Each of the Credit Parties and Lender irrevocably waive any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens which it may now or hereafter
have to the bringing of any such action or proceeding in any such jurisdiction.

 

37



--------------------------------------------------------------------------------

Nothing herein shall limit the right of any Lender to bring proceedings against
any Credit Party in the court of any other jurisdiction.

 

9.15 Acknowledgments. Each of the Credit Parties hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

 

(b) Lender does not have any fiduciary relationship with or duty to the Credit
Parties arising out of or in connection with this Credit Agreement and the
relationship between Lender, on one hand, and the Credit Parties, on the other
hand, in connection herewith is solely that of debtor and creditor; and

 

(c) no joint venture exists among Lender or among the Credit Parties and Lender.

 

9.16 Waivers of Jury Trial. EACH OF THE CREDIT PARTIES AND LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.17 Limitation of Liability. EACH OF THE CREDIT PARTIES AND LENDER HEREBY WAIVE
ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE OTHER PARTY ANY
EXEMPLARY OR PUNITIVE DAMAGES AND, IN THE CASE OF DAMAGES ARISING FROM THE
ISSUANCE OR FAILURE TO ISSUE ANY LETTER OF CREDIT OR THE HONORING OR FAILURE TO
HONOR ANY DRAFT PRESENTED UNDER ANY LETTER OF CREDIT, ANY CONSEQUENTIAL DAMAGES.

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

[SIGNATURES ON FOLLOWING PAGE]

 

38



--------------------------------------------------------------------------------

BORROWER:       LENDER:

NEWCOR, INC.,

a Delaware corporation

     

NATIONAL CITY BANK OF

MICHIGAN/ILLINOIS,

Individually and as Agent for

NATIONAL CITY BANK,

a national banking association

By:   /s/    JAMES J. CONNOR               By:   /s/    STEVEN E. DICKER        
   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    James J. Connor           Steven E. Dicker

Its:

  President      

Its:

  Vice President GUARANTORS (Operating):       GUARANTORS (Non-Operating):

DECO ENGINEERING, INC.

a Michigan corporation

     

CORUNNA REALTY CORP.,

a Michigan corporation

By:   /s/    JAMES J. CONNOR               By:   /s/    JAMES J. CONNOR        
   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    James J. Connor           James J. Connor

Its:

  President      

Its:

  President

ROCHESTER GEAR, INC.,

a Michigan corporation

     

WALKERTON REALTY CORP.,

an Indiana corporation

By:   /s/    JAMES J. CONNOR               By:   /s/    JAMES J. CONNOR        
   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    James J. Connor           James J. Connor

Its:

  President      

Its:

  President

PLASTRONICS PLUS, INC.,

a Wisconsin corporation

     

BLACKHAWK REALTY CORP.,

an Iowa corporation

By:   /s/    JAMES J. CONNOR               By:   /s/    JAMES J. CONNOR        
   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    James J. Connor           James J. Connor

Its:

  President      

Its:

  President

BLACKHAWK ENGINEERING, INC.,

an Iowa corporation

     

CLIFFORD REALTY CORP.,

a Michigan corporation

By:   /s/    JAMES J. CONNOR               By:   /s/    JAMES J. CONNOR        
   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    James J. Connor           James J. Connor

Its:

  President      

Its:

  President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

39



--------------------------------------------------------------------------------

GUARANTORS (Operating) (con’t):       GUARANTORS (Non-Operating) (con’t):

MACHINE TOOL & GEAR, INC.,

a Michigan corporation

     

BAY CITY REAL ESTATE CORP.,

a Michigan corporation

By:   /s/    JAMES J. CONNOR               By:   /s/    JAMES J. CONNOR        
   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    James J. Connor           James J. Connor

Its:

  President      

Its:

  President

BORAMCO, INC.,

an Indiana corporation

     

EAST TROY REALTY CORP.,

a Wisconsin corporation

By:   /s/    JAMES J. CONNOR               By:   /s/    JAMES J. CONNOR        
   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    James J. Connor           James J. Connor

Its:

  President      

Its:

  President

NEWCOR FOREIGN SALES, INC.,

a U.S. Virgin Islands corporation

        By:   /s/    JAMES J. CONNOR                        

--------------------------------------------------------------------------------

                James J. Connor            

Its:

  President            

 

40